Citation Nr: 1218738	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  08-07 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for right ear hearing loss. 

2. Entitlement to service connection for coronary artery disease (CAD), status post-three vessel artery bypass graft, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1971 to May 1974, September 1974 to September 1978, August 1990 to September 1990, March 2002 to June 2003, December 2003, and April 2004.  The Veteran also had various periods of service with the Tennessee Air National Guard until 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The appeal has since been transferred back to the RO in Nashville, where the Veteran resides.  

The Veteran testified before the undersigned Veterans Law Judge at an October 2008 Video Conference hearing.  A transcript of that proceeding has been associated with the claims file.  

The Board notes that the RO historically developed the claims as ones requiring new and material evidence.  The claims were first denied in a March 2004 rating decision.  The Veteran submitted a timely notice of disagreement; however, the RO never issued a subsequent statement of the case.  Thus, the Board views this as an original claim, and the question of whether new and material evidence is required to reopen is not legally necessary. 

As a final matter, the Board notes that the Veteran's original hearing loss claim encompassed a claim of entitlement to service connection for both ears.  In October 2011, the RO granted service connection for left ear hearing loss.  According, the remaining issue on appeal with respect to hearing loss is entitlement to service connection for right ear hearing loss only. 


FINDINGS OF FACT

1. Right ear hearing loss was demonstrated upon separation examination in May 1978; however, the Veteran has not been shown to have a current right ear hearing loss disability for VA purposes.  

2. When resolving reasonable doubt in the Veteran's favor, the balance of the competent evidence sufficiently establishes his presence within the Republic of Vietnam. 

3. There is a confirmed clinical diagnosis of coronary artery disease (i.e., ischemic heart disease).  

CONCLUSIONS OF LAW

1. Service connection for right ear hearing loss is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2. The criteria are met to establish service connection for coronary artery disease. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist the Claimant

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated December 2006 and December 2009.  Notably, the 2006 letter was sent prior to the initial adjudication of the claim in July 2007.  The letters also effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to establish service connection for hearing loss; (2) informing him about the information and evidence the VA would seek to provide; (3) and informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Furthermore, the December 2006 and December 2009 letters from the RO advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Again, the December 2006 letter was sent to the Veteran prior to the initial July 2007 adjudication of his claim.  

In short, the Veteran has received all required notice in this case, such that there is no error in the content or timing of VCAA notice.

With respect to the claim for service connection for coronary artery disease, as indicated below the Board is granting the benefit sought on appeal.  Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter and need not be further discussed. 

With respect to the duty to assist, the RO has secured the Veteran's STRs, VA outpatient and inpatient treatment records, private treatment records, and relevant VA examinations and opinions.  The Veteran was afforded a VA audiology examination in January 2010.  He also testified at a Video Conference hearing before the undersigned Veterans Law Judge in October 2008.  

Evidence in the claims file suggests that the Veteran receives disability benefits from the Social Security Administration (SSA), due to disabilities other than right ear hearing loss.  As a result, it appears that any outstanding SSA records would not be relevant to the Veteran's hearing loss claim. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), holding that "[w]hen a SSA decision pertains to a completely unrelated medical condition and the Veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the Veteran seeks benefits, relevance is not established.  There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Again, in this case there is no specific reason in the claims file to believe that any SSA records would be relevant to the Veteran hearing loss claim.

A VA examination with respect to the Veteran's tinnitus and hearing loss was conducted in January 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination conducted in this case is more than adequate, as it reflects a review of the Veteran's claims file, considers all of the pertinent evidence of record, and provides a rationale for the opinion offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the hearing loss issue on appeal has been met. 38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 


The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Because sensorineural hearing loss (SNHL) is an organic disease of the nervous system, it may be service connected on a presumptive basis if manifested to a compensable degree in the first year following a Veteran's discharge from active duty. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Arteriosclerosis and cardio-vascular renal disease may likewise be service connected on a presumptive basis.    

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may be competent evidence to establish incurrence. See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge. Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). 

With respect to hearing loss, for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The Court has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service. 

Hearing Loss

The Veteran contends that he experiences right ear hearing loss due to in-service noise exposure.  Again, he is currently service-connected for left ear hearing loss based upon acoustic trauma associated with his duties as an aircraft mechanic. See October 2010 Rating Decision.  

The Veteran has had nearly 30 years of accumulative active duty and reserve service (from approximately 1971 to 2004).  Service treatment records from the Veteran's first period of active duty service (from 1971 to 1974) reflect normal hearing in both ears upon entrance and separation examination.  

With respect to the Veteran's second period of active duty service (from 1974 to 1978), a May 1978 separation examination shows a diagnosis of right ear hearing loss (mild).  

Numerous audiograms associated with the Veteran's subsequent periods of active duty and reserve service reflect normal hearing in the right ear.  

The Board acknowledges that several audiograms dated in 1995 and 1997 show right ear hearing loss in the high frequency range of 6000 Hz; however, only hearing loss shown in frequencies 500, 1000, 2000, 3000, and/or 4000 Hertz will be considered for VA hearing loss purposes. See 38 C.F.R. § 3.385. 

A March 2002 active duty audiogram and an April 2002 private audiogram both show normal hearing in the right ear; the private audiogram also reflects a speech discrimination score of 96 percent in the right ear (See Otolaryngology Associates of Tennessee Audiogram, April 2002).  

The August 2008 letter from the Veteran's private otolaryngologist, Dr. Witherspoon, notes that the Veteran was exposed to military aircraft noise for many years and that he currently complained of tinnitus and loss of hearing acuity.  Dr. Witherspoon opined that the Veteran's "sensorineural hearing loss" was due to noise exposure.  He did not, however, specify the level of hearing loss (e.g., mild, moderate, or severe) or which ear (or ears) were involved (e.g., right, left, or bilateral).  Nor did the attached audiometric study delineate puretone thresholds or speech recognition scores for purposes of assessing whether the noted sensorineural hearing loss met VA's "impaired hearing" criteria under 38 C.F.R. § 3.385.  The audiometric study only indicated that the absolute and interwave latencies were within normal limits, as was the wave V interaural latency difference.  

In October 2008, the Veteran testified before the undersigned.  He contended that his current hearing loss was related to his duties in the Air Force and working around aircraft for many years.  He stated that a private physician, Dr. Witherspoon, had related his hearing loss to service.  

In January 2010, the Veteran underwent a VA audiology examination.  The VA reviewed the Veteran's claims file, to include numerous audiograms from active duty and reserve service.  In doing so, he noted that the Veteran had right ear hearing loss upon separation examination in May 1978.  He also stated that subsequent audiograms dated from 1980 to 1987 reflected normal right ear hearing.  He thus concluded that the May 1978 showing of right ear hearing loss was likely a "temporary shift of hearing" that resolved.  He also noted high frequency right ear hearing loss in the 6000 Hz range in 1995 and 1997 audiograms, but again concluded that these were only temporary shifts in hearing.  He opined that an overall comparison of audiograms from induction in 1971 to 2002 did not indicate any hearing loss in the right ear (emphasis added).  

Moreover, VA audiometric testing revealed that the Veteran's current right ear hearing was clinically normal.  Indeed, audiometric testing showed right ear puretone thresholds of 10 decibels at 500 Hz; 10 decibels at 1000 Hz; 20 decibels at 2000 Hz; 20 decibels at 3000 Hz; and 20 decibels at 4000 Hz.  The Veteran's speech recognition score was 96 percent.  The diagnosis was clinically normal right ear hearing.  The examiner concluded that it was at least as likely as not that the left ear hearing loss (which did meet VA's definition of impaired hearing under 38 C.F.R. § 3.385) was related to service.  Again, the RO granted service connection for left ear hearing loss subsequent to this opinion.  

Based on the foregoing evidence, the claim for service connection for right ear hearing loss only must be denied, as the record does not show a current hearing loss disability as defined by § 3.385.  Because the Veteran does not have a hearing disability as defined by VA regulation, service connection may not be granted for right ear hearing loss. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (holding that there can be no valid claim for service connection in the absence of a current disability). 

In so finding, the Board acknowledges Dr. Witherspoon's October 2008 statement diagnosing sensorineural hearing loss and relating it to in-service noise exposure.  However, the associated audiometric study failed to document specific puretone thresholds and/or speech recognition scores for either ear.  Accordingly, the October 2008 audiometric study is deemed inadequate for evaluation purposes.  It is for this reason, in part, that the Board obtained the January 2010 VA examination which ultimately determined that the Veteran did not have a current right ear hearing loss disability as defined under 38 C.F.R. § 3.385.  The Board finds that the January 2010 VA examination is highly probative as to the issue of current disability - puretone threshold values were obtained and recorded, as were speech recognition scores.  All appropriate diagnostic studies were conducted.  The VA examiner did not indicate that such test results were unreliable or inconclusive.  Nor has the Veteran asserted that his VA examination was otherwise inadequate.  Simply stated, the competent medical evidence does not show that the Veteran has a current right ear hearing loss disability as defined under 38 C.F.R. § 3.385.  

Lastly, the Board concedes that the Veteran was exposed to acoustic trauma in service and that right ear hearing loss was shown upon separation in May 1978.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing noise exposure and hearing loss problems during or after service). Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Moreover, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran is not competent to designate his current level of loss of hearing acuity as meeting the criteria of a "disability" pursuant to 38 C.F.R. § 3.385.  A lay person is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In any event, as noted above, the competent medical evidence does not show that the Veteran has right ear hearing loss for VA purposes.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Coronary Artery Disease

The Veteran contends that his coronary artery disease is related to service.  He asserts several theories of entitlement, including presumptive and direct service connection.  For the sake of brevity, and because the Veteran's claim is being granted on a presumptive theory of entitlement, the Board will limit its discussion below accordingly. 

In essence, the Veteran claims that his CAD is: (1) directly due to his Gulf War period of service (from August 1990 to September 1990); or (2) that, if found to have pre-existed a period of active duty service, it was aggravated therein; or (3) that it was a result of exposure to Agent Orange during his first period of active service.  See Hearing Transcript, pp. 10-20.  

With respect to the Veteran's latter contention, it is noted that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93. 

The VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of Vietnam to be considered to have served in that Republic, requires that an individual actually have been present within the boundaries of the country.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam. Service on a deep water vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute "service in the Republic of Vietnam" for the purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961 and ending on May 7, 1975 in the case of a Veteran who served in the Republic of Vietnam during that period). See VAOPGCPREC 27-97. 

In short, a Veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam. See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S.Ct. 1002 (2009). 

The Secretary of Veterans Affairs has also determined that there is a presumptive positive association between exposure to herbicides and certain medical disorders, which are listed in 38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has determined, on the other hand, that there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See 75 Fed. Reg. 81332 (2010); 59 Fed. Reg. 341 -346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999). 

Effective August 31, 2010, ischemic heart disease is a disorder for which service connection may be granted on a presumptive basis for Veterans exposed to Agent Orange during service.  Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease. See 38 C.F.R. § 3.309(e); 75 Fed. Reg. 53202. 

In light of the foregoing, the determinative issue here is whether the Veteran had service in the Republic of Vietnam during the Vietnam Era, such that his underlying claimed in-service exposure to Agent Orange would be presumed. 

As to the actual clinical diagnosis of coronary artery disease (a type of ischemic heart disease), this medical fact is not in question.  Private treatment records from July 1993 onward reflect the diagnosis of and monitoring for coronary artery disease, and the diagnosis was effectively confirmed through a February 2010 VA Compensation and Pension examination. 

The Board notes that the Veteran underwent percutaneous transluminal coronary angioplasty (PTCA) after suffering from an acute anterior myocardial infarction in July 1993; this was followed bypass surgery in November 2002 for treatment of his CAD. See Centennial Medical Center Records, July 22, 1993.  There is no indication that the Veteran was on a period of active duty, active duty for training, or inactive duty for training at the time of his July 1993 cardiac incident, nor does the Veteran contend otherwise. See, e.g., Hearing Transcript, p.15.  Moreover, active duty STRs dated for periods of service from May 1971 to May 1974, September 1974 to September 1978, August 1990 to September 1990, fail to demonstrate symptoms, treatment, or diagnoses relating to CAD or ischemic heart disease.  

The Board also acknowledges that the Veteran underwent an additional bypass procedure for CAD treatment in November 2002 - this was unquestionably during a period of active duty service, but also many years subsequent to the initial July 1993 diagnosis.  In this regard, when a condition is noted to have pre-existed service, service connection may be granted where the evidence shows aggravation of the condition beyond its natural progression.  The record contains two medical opinions which, in rather vague and unspecific terms, address aggravation.  The first is an August 2008 statement from Dr. Scoville in which he opined that the Veteran's job as a crew chief was unpredictable and stressful and that it resulted in a poor diet.  Dr. Scoville stated that these factors contributed to his coronary arteriosclerosis and need for cardiac surgery.  A February 2010 VA examiner disagreed with Dr. Scoville's assessment and opined that stress and food were not the likely cause of CAD.  Clearly, neither the private nor VA opinion adequately addresses the issues of pre-existence and/or aggravation.  In other words, if the Board were to further develop these theories of entitlement, a remand for an appropriate VA examination/opinion would be required here. 

However, as discussed above, the Veteran's claim is being granted on a presumptive basis; thus, no further discussion regarding direct service connection or aggravation are necessary here.  

In this case, the available theory of service connection surrounds whether the Veteran had presumed Agent Orange exposure during his first period of active service.   

On initial review of the service records in this case, there is little outward indication of any period of Vietnam service, and the Board has undertaken a complete review of all pertinent evidence, service records and otherwise, to attempt to resolve whether the Veteran had qualifying Vietnam service as he repeatedly maintains was the case.

To this effect, the Veteran has consistently stated that he was sent on temporary duty (TDY) to Saigon (on one occasion) and Da Nang (on two occasions), Vietnam, between December 1971 and January 1973. See November 2010 Veteran Statement; see also Hearing Transcript, pp. 17-18. 

The Veteran's personnel records for the period from May 1971 to May 1974 indicate that his military occupational specialty was that of aircraft maintenance specialist.  His DD Form 214 confirms that he is in receipt of the Vietnam Service Medal (VSM), the National Defense Service Medal (NDSM), and the Republic of Vietnam Campaign Medal (RVCM).  Performance Reports and service medical records reflect that the Veteran was based in Nakhon Phanom, Thailand (a Royal Thai Air Force base) from February of 1972 to February 1973.  

The Board points out that the decorations which the Veteran received, though clearly commendable and indicative of his own contributions through military service, are not recognized per se as evidence of service within the territorial borders of Vietnam.  For instance, the VSM was awarded to all members of the Armed Forces of the United States serving in Vietnam and contiguous waters or airspace above, as well as to those who served in Thailand, Laos, or Cambodia in direct support of operations in Vietnam. See Manual of Military Decorations and Awards, 6-1 (Department of Defense Manual 1348.33-M, Sept. 1996).

Upon RO inquiry into the matter of Vietnam service, a December 2010 records request with the Defense Personnel Records Information Retrieval System (DPRIS) as to the precise dates of possible in-country/TDY Vietnam service did not yield any new information.  The inquiry response only indicated that they were unable to confirm whether personnel assigned to the Veteran's command stepped foot in Vietnam.   

In addition to the Veteran's own competent statements regarding his Vietnam service, which are outlined above, the record contains a "buddy" statement from a childhood friend and fellow Air Force soldier (J.P.) who was stationed in Vietnam March 1972 until March 1973. See November 2010 Statement from J.P.  J.P. stated that he and the Veteran had grown up together and joined the Air Force under the "buddy program."  J.P. was sent to Vietnam, while the Veteran was sent to Thailand.  J.P. stated that the Veteran visited him in Saigon while he was on TDY during this time period.  In support of his statements, he submitted numerous photographs of the Veteran and himself in a location purported to be Saigon.  

The Board ultimately affords great probative value to J.P.'s statements and photos, which effectively corroborate the allegations of Vietnam service in this case.  The Board must assess the competence and credibility of the Veteran. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Furthermore, the Board has a duty to assess the credibility and weight given to evidence. See generally, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

In the Board's opinion, the November 2010 lay statement from the fellow serviceman, particularly when viewed in the context of other information provided by the Veteran, is sufficient to establish a reasonable likelihood of a period of service in Vietnam.  On its face, the statements and photos are consistent with what the Veteran has already alleged concerning the dates/place of a TDY to Saigon.  

In this regard, the Board notes that the Veteran is competent to report what he experienced during service.  For example, he is competent to state that he went on several TDYs to Saigon and Da Nang in 1972 and 1973.  The Board finds no reason to doubt the Veteran's credibility in making such statements.  Indeed, in both his original October 2004 claim for service connection, and in his October 2008 hearing testimony, the Veteran consistently reported that he went to Vietnam and that he may have been exposed to Agent Orange therein.  The Board finds it noteworthy that these statements were made well before the August 31, 2010 regulation change which added ischemic heart disease to the list of presumptive conditions under 3.309(e).  

On the balance, therefore, there is competent and credible support from the foregoing statements that the Veteran participated in a TDY assignment to the Republic of Vietnam as indicated. 

Given this underlying fact established in regard to the circumstances of the Veteran's service, the occurrence of presumed Agent Orange exposure is recognized and conceded. See 38 C.F.R. § 3.307(a)(6)(iii).  As coronary artery disease is included amongst those conditions deemed to have a presumptive relationship to exposure to Agent Orange under section 3.309(e), the Veteran's claim for service connection for this disorder is established. 



ORDER

Entitlement to service connection for right ear hearing loss is denied.  

Entitlement to service connection for coronary artery disease is granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


